     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 1 of 17 Page ID #:550




 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12    JAMAL JOHNSON, individually and on       CASE NO. 5:19-cv-02456-FMO-SPx
      behalf of others similarly situated,
13                      Plaintiff,             STIPULATED PROTECTIVE ORDER
14    v.
15    MOSS BROS. AUTO GROUP, INC.,             First Amended Complaint Filed: March 2,
16    California Corporation,                  2020
                                               Complaint Filed: December 20, 2019
17                      Defendant.

18
19
20
21
22
23
24
25
26
27
28
                                             1
                                     PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 2 of 17 Page ID #:551




 1      1.   A. PURPOSE AND LIMITATIONS
 2           Disclosure and discovery in this Action are likely to involve production of
 3    confidential, proprietary, or private information for which special protection from public
 4    disclosure and from use for any purpose other than prosecuting this litigation may be
 5    warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6    following Stipulated Protective Order (“Order”). The parties acknowledge that this Order
 7    does not confer blanket protections on all disclosures or responses to discovery and that
 8    the protection it affords from public disclosure and use extends only to the limited
 9    information or items that are entitled to confidential treatment under the applicable legal
10    principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
11    Stipulated Protective Order does not entitle them to file confidential information under
12    seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
13    standards that will be applied when a party seeks permission from the court to file
14    material under seal.
15           B. GOOD CAUSE STATEMENT
16           This action is likely to involve commercial, financial, and/or proprietary
17    information for which special protection from public disclosure and from use for any
18    purpose other than prosecution of this action is warranted. Such confidential and
19    proprietary materials and information consist of, among other things, personal identity
20    information, confidential business or financial information, information regarding highly
21    sensitive customer information, information regarding confidential business practices,
22    and/or other confidential commercial information (including information implicating
23    privacy rights of third parties), information otherwise generally unavailable to the public,
24    or which may be privileged or otherwise protected from disclosure under state or federal
25    statutes, court rules, case decisions, or common law. Accordingly, a protective order for
26    such information is justified in this matter to: (1) expedite the flow of information, (2)
27    facilitate the prompt resolution of disputes over confidentiality of discovery materials, (3)
28
                                                2
                                        PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 3 of 17 Page ID #:552




 1    adequately protect information the parties are entitled to keep confidential, including
 2    information of a personal, confidential, or sensitive nature regarding any individual (4)
 3    ensure that the Parties are permitted reasonable, necessary uses of such material in
 4    preparation for and in the conduct of trial, (5) address their handling at the end of the
 5    litigation, and (6) serve the ends of justice. It is the intent of the parties that information
 6    will not be designated as confidential for tactical reasons and that nothing be so
 7    designated without a good faith belief that it has been maintained in a confidential, non-
 8    public manner, and there is good cause why it should not be part of the public record of
 9    this case.
10      2.   DEFINITIONS
11           2.1   Action: The above-entitled pending federal lawsuit with Case No. 5:19-cv-
12    02456-FMO-SP.
13           2.2   Challenging Party: a Party or Non-Party that challenges the designation of
14    information or items under this Order.
15           2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
16    is generated, stored or maintained) or tangible things that qualify for protection under
17    Federal Rule of Civil Procedure 26(c) and as specified above in the Good Cause
18    Statement. Information or documents that are available to the public may not be
19    designated as Confidential Information.
20           2.4   Counsel: Outside Counsel of Record (as well as their support staff).
21           2.5   Designating Party: a Party or Non-Party that designates information or
22    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
23    or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
24           2.6   Disclosure or Discovery Material: all items or information, regardless of the
25    medium or manner in which it is generated, stored, or maintained (including, among
26    other things, testimony, transcripts, and tangible things), that are produced or generated in
27    disclosures or responses to discovery in this matter.
28
                                                 3
                                         PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 4 of 17 Page ID #:553




 1          2.7    Expert: a person with specialized knowledge or experience in a matter
 2    pertinent to the litigation who has been retained by a Party or its Counsel to serve as an
 3    expert witness or as a consultant in this Action.
 4          2.8    “HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES ONLY” Information
 5    or Items: information (regardless of how it is generated, stored, or maintained) or
 6    tangible items that contain corporate trade secrets, nonpublic research and development
 7    data, pricing formulas, confidential business information not generally known to the
 8    general public, and customer-related information. To the extent a party challenges
 9    another Party’s redaction and the court orders disclosure, the Parties will work in good
10    faith to agree on the handling of such Highly Confidential Information.
11          2.9    Non-Party: any natural person, partnership, corporation, association, or
12    other legal entity not named as a Party to this Action.
13          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
14    this Action but are retained to represent or advise a party to this Action and have
15    appeared in this Action on behalf of that party or are affiliated with a law firm which has
16    appeared on behalf of that party.
17          2.11 Party: any party to this Action, including all of its officers, directors,
18    employees, consultants, retained experts, and Outside Counsel of Record (and their
19    support staffs).
20          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21    Discovery Material in this Action.
22          2.13 Professional Vendors: persons or entities that provide litigation support
23    services (e.g., photocopying, videotaping, translating, preparing exhibits or
24    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
25    their employees and subcontractors.
26          2.14 Protected Material: any Disclosure or Discovery Material that is designated
27    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES ONLY.”
28
                                                  4
                                          PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 5 of 17 Page ID #:554




 1           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 2    from a Producing Party.
 3           2.16 Support Staff: legal affiliates, including but not limited to paralegals,
 4    investigative, technical, secretarial, clerical, assistants, vendors, and other personnel who
 5    are engaged in assisting Counsel.
 6      3.   SCOPE
 7           The protections conferred by this Order cover not only Protected Material (as
 8    defined above), but also: (1) any information copied or extracted from Protected
 9    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
10    (3) any testimony, conversations, or presentations by Parties or their Counsel that might
11    reveal Protected Material. Any use of Protected Material at the trial shall be governed by
12    the orders of the court. This Order does not govern the use of Protected Material at trial.
13      4.   DURATION
14           Even after final disposition of this Action, the confidentiality obligations imposed
15    by this Order shall remain in effect unless a Designating Party agrees otherwise in writing
16    or a court order otherwise directs. Final disposition shall be deemed to be final judgment
17    herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or
18    reviews of this Action, including the time limits for filing any motions or applications for
19    extension of time pursuant to applicable law.
20      5.   DESIGNATING PROTECTIVE MATERIAL
21           5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
22    Party or Non-Party that designates information or items for protection under this Order
23    must take care to limit any such designation to specific material that qualifies under the
24    appropriate standards. The Designating Party must designate for protection only those
25    parts of material, documents, items, or oral or written communications that qualify – so
26    that other portions of the material, documents, items, or communications for which
27    protection is not warranted are not swept unjustifiably within the ambit of this Order.
28
                                                5
                                        PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 6 of 17 Page ID #:555




 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that
 2    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 3    to unnecessarily encumber or retard the case development process or to impose
 4    unnecessary expenses and burdens on other parties) expose the Designating Party to
 5    sanctions.
 6          If it comes to a Designating Party’s attention that information or items that it
 7    designated for protection do not qualify for protection, that Designating Party must
 8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9          5.2    Manner and Timing of Designations. Except as otherwise provided in this
10    Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or
11    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
12    must be clearly so designated before the material is disclosed or produced.
13          Designation in conformity with this Order requires:
14                 (a)    for information in documentary form (e.g., paper or electronic
15    documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
16    that the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
17    CONFIDENTIAL– ATTORNEYS’ EYES ONLY” to each page that contains protected
18    material. If only a portion or portions of the material on a page qualifies for protection,
19    the Producing Party also must clearly identify the protected portion(s) (e.g., by making
20    appropriate markings in the margins).
21          A Party or Non-Party that makes original documents or materials available for
22    inspection need not designate them for protection until after the inspecting Party has
23    indicated which material it would like copied and produced. During the inspection and
24    before the designation, all of the material made available for inspection shall be deemed
25    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES ONLY.”
26    After the inspecting Party has identified the documents it wants copied and produced, the
27    Producing Party must determine which documents, or portions thereof, qualify for
28
                                                6
                                        PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 7 of 17 Page ID #:556




 1    protection under this Order. Then, before producing the specified documents, the
 2    Producing Party must affix the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–
 3    ATTORNEYS’ EYES ONLY,” legend to each page that contains Protected Material. If
 4    only a portion or portions of the material on a page qualifies for protection, the Producing
 5    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 6    markings in the margins).
 7                 (b)    for testimony given in deposition or in other pretrial proceedings, that
 8    the Designating Party identify in writing within 21 days of receipt of the transcript the
 9    specific portions of the testimony as to which protection is sought and specify the level of
10    protection being asserted. It is the Designating Party’s responsibility to provide written
11    notice to the Parties that it has received the transcript. Only those portions of the
12    testimony that are appropriately designated for protection within the 21 days shall be
13    covered by the provisions of this Stipulated Protective Order.
14          Parties shall give the other parties notice if they reasonably expect a deposition,
15    hearing or other proceeding to include Protected Material so that the other parties can
16    ensure that only authorized individuals who have signed the “Acknowledgment and
17    Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of a
18    document as an exhibit at a deposition shall not in any way affect its designation as
19    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
20          Transcripts containing Protected Material shall have an obvious legend on the title
21    page that the transcript contains Protected Material, and the title page shall be followed
22    by a list of all pages (including line numbers as appropriate) that have been designated as
23    Protected Material and the level of protection being asserted by the Designating Party.
24    The Designating Party shall inform the court reporter of these requirements.
25                 (c)    for information produced in some form other than documentary and
26    for any other tangible items, that the Producing Party affix in a prominent place on the
27    exterior of the container or containers in which the information or item is stored the
28
                                                7
                                        PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 8 of 17 Page ID #:557




 1    legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2    ONLY.” If only a portion or portions of the information or item warrant protection, the
 3    Producing Party, to the extent practicable, shall identify the protected portion(s) and
 4    specify the level of protection being asserted.
 5                 (d)    For documents produced in native format, that the Designating Party
 6    produce a slip sheet or cover sheet stamped “CONFIDENTIAL” or “HIGHLY
 7    CONFIDENTIAL– ATTORNEYS’ EYES ONLY” as well as rename the native
 8    document with the same designation in parentheses following the Bates number.
 9           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
10    to designate qualified information or items does not, standing alone, waive the
11    Designating Party’s right to secure protection under this Order for such material. Upon
12    timely correction of a designation, the Receiving Party must make reasonable efforts to
13    assure that the material is treated in accordance with the provisions of this Order.
14      6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
15           6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
16    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
17    Unless a prompt challenge to a Designating Party’s confidentiality designation is
18    necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
19    a significant disruption or delay of the litigation, a Party does not waive its right to
20    challenge a confidentiality designation by electing not to mount a challenge promptly
21    after the original designation is disclosed.
22           6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
23    process under Local Civil Rules 37.1 et seq.
24           6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court
25    intervention, the Challenging Party may file and serve a motion to retain or challenge
26    confidentiality pursuant to Local Civil Rules 37-2 – 37-4. Each such motion must be
27    accompanied by a competent declaration affirming that the movant has complied with the
28
                                                 8
                                         PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 9 of 17 Page ID #:558




 1    meet and confer requirements imposed in the preceding paragraph. The burden of
 2    persuasion in any such challenge proceeding shall be on the Designating Party. Frivolous
 3    challenges, and those made for an improper purpose (e.g., to harass or impose
 4    unnecessary expenses and burdens on other parties) may expose the Challenging Party to
 5    sanctions. Unless the Designating Party has waived or withdrawn the confidentiality
 6    designation, all parties shall continue to afford the material in question the level of
 7    protection to which it is entitled under the Producing Party’s designation until the court
 8    rules on the challenge.
 9      7.   ACCESS TO AND USE OF PROTECTED MATERIAL
10           7.1   Basic Principles. A Receiving Party may use Protected Material that is
11    disclosed or produced by another Party or by a Non-Party in connection with this Action
12    only for prosecuting, defending, or attempting to settle this Action. Such Protected
13    Material may be disclosed only to the categories of persons and under the conditions
14    described in this Order. When the Action has been terminated, a Receiving Party must
15    comply with the provisions of Section 13 (Final Disposition) below.
16           Protected Material must be stored and maintained by a Receiving Party at a
17    location and in a secure manner that ensures that access is limited to the persons
18    authorized under this Order.
19           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
21    may disclose any information or item designated “CONFIDENTIAL” only to:
22                 (a)    the Receiving Party’s Counsel in this Action, as well as employees of
23    said Counsel to whom it is reasonably necessary to disclose the information for this
24    Action;
25                 (b)    the officers, directors, and employees of the Receiving Party to whom
26    disclosure is reasonably necessary for this Action;
27
28
                                                 9
                                         PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 10 of 17 Page ID #:559




 1                   (c)   Experts (as defined in this Order) of the Receiving Party to whom
 2     disclosure is reasonably necessary for this litigation and who have signed the
 3     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                   (d)   the court and its personnel;
 5                   (e)   court reporters and their staff;
 6                   (f)   professional jury or trial consultants, mock jurors, and Professional
 7     Vendors to whom disclosure is reasonably necessary for this litigation and who have
 8     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                   (g)   the author or recipient of a document containing the information or a
10     custodian or other person who otherwise possessed or knew the information;
11                   (h)   during their depositions, witnesses, and their attorneys for witnesses,
12     in this litigation to whom disclosure is reasonably necessary and who have signed the
13     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by
14     the Designating Party or ordered by the court. Pages of transcribed deposition testimony
15     or exhibits to depositions that reveal Protected Material must be separately bound by the
16     court reporter and may not be disclosed to anyone except as permitted under this
17     Stipulated Protective Order; and
18            7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19     ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
20     writing by the Designating Party, a Receiving Party may disclose any information or item
21     designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
22                   (a)   the Receiving Party’s Counsel in this Action, as well as employees of
23     said Counsel to whom it is reasonably necessary to disclose the information for this
24     litigation;
25                   (b)   experts of the Receiving Party (1) to whom disclosure is reasonably
26     necessary for this litigation, and (2) who have signed the “Acknowledgment and
27     Agreement to Be Bound” (Exhibit A);
28
                                                 10
                                          PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 11 of 17 Page ID #:560




 1                  (c)    the court and its personnel;
 2                  (d)   court reporters and their staff;
 3                  (e)    professional jury or trial consultants and Professional Vendors to
 4     whom disclosure is reasonably necessary for this litigation and who have signed the
 5     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                  (f)    the author or recipient of a document containing the information or a
 7     custodian or other person who otherwise possessed or knew the information.
 8      8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED TO BE
 9           PRODUCED IN OTHER LITIGATION
10           If a Party is served with a subpoena or a court order issued in other litigation that
11     compels disclosure of any information or items designated in this Action as
12     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ONLY – ATTORNEYS’ EYES
13     ONLY,” that Party must:
14           (a)    promptly notify in writing the Designating Party. Such notification shall
15     include a copy of the subpoena or court order;
16           (b)    promptly notify in writing the party who caused the subpoena or order to
17     issue in the other litigation that some or all of the material covered by the subpoena or
18     order is subject to this Protective Order. Such notification shall include a copy of this
19     Stipulated Protective Order; and
20           (c)    cooperate with respect to all reasonable procedures sought to be pursued by
21     the Designating Party whose Protected Material may be affected.
22           If the Designating Party timely seeks a protective order, the Party served with the
23     subpoena or court order shall not produce any information designated in this Action as
24     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ONLY – ATTORNEYS’ EYES
25     ONLY” before a determination by the court from which the subpoena or order issued,
26     unless the Party has obtained the Designating Party’s permission. The Designating Party
27     shall bear the burden and expense of seeking protection in that court of its confidential
28
                                                 11
                                          PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 12 of 17 Page ID #:561




 1     material and nothing in these provisions should be construed as authorizing or
 2     encouraging a Receiving Party in this Action to disobey a lawful directive from another
 3     court.
 4      9.      NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 5              IN THIS LITIGATION
 6              (a)   The terms of this Order are applicable to information produced by a Non-
 7     Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 8     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
 9     Non-Parties in connection with this litigation is protected by the remedies and relief
10     provided by this Order. Nothing in these provisions should be construed as prohibiting a
11     Non-Party from seeking additional protections.
12              (b)   In the event that a Party is required, by a valid discovery request, to produce
13     a Non-Party’s confidential information in its possession, and the Party is subject to an
14     agreement with the Non-Party not to produce the Non-Party’s confidential information,
15     then the Party shall:
16                    (1)   promptly notify in writing the Requesting Party and the Non-Party
17     that some or all of the information requested is subject to a confidentiality agreement
18     with a Non-Party;
19                    (2)   promptly provide the Non-Party with a copy of the Stipulated
20     Protective Order in this litigation, the relevant discovery request(s), and a reasonably
21     specific description of the information requested; and
22                    (3)   make the information requested available for inspection by the Non-
23     Party.
24              (c)   If the Non-Party fails to object or seek a protective order from this court
25     within 14 days of receiving the notice and accompanying information, the Receiving
26     Party may produce the Non-Party’s confidential information responsive to the discovery
27     request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
28
                                                  12
                                           PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 13 of 17 Page ID #:562




 1     produce any information in its possession or control that is subject to the confidentiality
 2     agreement with the Non-Party before a determination by the court. Absent an order to
 3     the contrary, the Non-Party shall bear the burden and expense of seeking protection in
 4     this court of its Protected Material.
 5      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7     Protected Material to any person or in any circumstance not authorized under this
 8     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 9     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
10     all unauthorized copies of the Protected Material, (c) inform the person or persons to
11     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
12     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
13     that is attached hereto as Exhibit A.
14      11. PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15           MATERIAL
16           The production of privileged or work product protected documents, ESI, or
17     information, whether inadvertent or otherwise, is not a waiver of the privilege or
18     protection from discovery in this case or in any other federal or state proceeding. This
19     Order shall be interpreted to provide the maximum protection allowed by Federal Rule
20     of Evidence 502(d). In the event that a Producing Party produces attorney-client
21     privileged documents or information or documents or information protected by the
22     work product doctrine, and if the Producing Party subsequently notifies the Receiving
23     Party of the production of the privileged documents or information, or if the Receiving
24     Party receives information that it knows is subject to privilege, the Receiving Party
25     agrees to promptly return to the Producing Party all copies of the produced privileged
26     documents or information or destroy all copies of the produced privileged documents or
27     information and certify the destruction.
28
                                                 13
                                          PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 14 of 17 Page ID #:563




 1           When a Producing Party gives notice to Receiving Parties that certain produced
 2     material is subject to a claim of privilege or other protection, the obligations of the
 3     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 4     provision is not intended to modify whatever procedure may be established in an e-
 5     discovery order that provides for production without prior privilege review. Pursuant to
 6     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
 7     effect of disclosure of a communication or information covered by the attorney-client
 8     privilege or work product protection, the parties may incorporate their agreement in the
 9     stipulated protective order submitted to the court.
10      12. MISCELLANEOUS
11           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12     person to seek its modification by the court in the future.
13           12.2 Right to Assert Other Objections. By stipulating to the entry of this
14     Protective Order, no Party waives any right it otherwise would have to object to
15     disclosing or producing any information or item on any ground not addressed in this
16     Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
17     to use in evidence of any of the material covered by this Protective Order.
18           12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
19     Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
20     under seal pursuant to a court order authorizing the sealing of the specific Protected
21     Material at issue. If a Party’s request to file Protected Material under seal is denied by
22     the court, then the Receiving Party may file the information in the public record unless
23     otherwise instructed by the court.
24      13. FINAL DISPOSITION
25           Within 60 days after the final disposition of this Action, as defined in Section 4,
26     each Receiving Party must return all Protected Material to the Producing Party or destroy
27     such material. As used in this subdivision, “all Protected Material” includes all copies,
28
                                                14
                                         PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 15 of 17 Page ID #:564




 1     abstracts, compilations, summaries, and any other format reproducing or capturing any of
 2     the Protected Material. Whether the Protected Material is returned or destroyed, the
 3     Receiving Party must submit a written certification to the Producing Party (and, if not the
 4     same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 5     (by category, where appropriate) all the Protected Material that was returned or destroyed
 6     and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 7     compilations, summaries or any other format reproducing or capturing any of the
 8     Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 9     archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
10     legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
11     work product, and consultant and expert work product, even if such materials contain
12     Protected Material. Any such archival copies that contain or constitute Protected
13     Material remain subject to this Protective Order as set forth in Section 4 (Duration).
14      14. VIOLATION
15           Any violation of this Order (which will be determined by the court) may be
16     punished by appropriate measures, including, without limitation, monetary sanctions.
17
18     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
20     DATED: May 7, 2020                      EISENBAND LAW, P.A.
21
22                                             By:   /s/ Michael Eisenband
23                                                   Michael Eisenband
                                                     Attorney for Plaintiff,
24                                                   Jamal Johnson
25
26
27
28
                                                15
                                         PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 16 of 17 Page ID #:565




 1     DATED: May 7, 2020                     GREENBERG TRAURIG, LLP
 2
 3                                            By:    /s/ Gregory A. Nylen
 4                                                   Gregory A. Nylen
                                                     Yoon Jee Kim
 5                                                   Attorneys for Defendant,
 6                                                   Moss Bros. Auto Group, Inc.

 7
             Pursuant to Central District Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that
 8
       Michael Eisenband, on whose behalf the filing is jointly submitted, concurs in the filing’s
 9
       content and has authorized me to file this document.
10
11
       DATED: May 7, 2020                     GREENBERG TRAURIG, LLP
12                                            By: /s/ Gregory A. Nylen
13                                                Gregory A. Nylen
                                                  Yoon Jee Kim
14                                                Attorneys for Defendant,
15                                                Moss Bros. Auto Group, Inc.

16
17
18     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

19
20
       DATED: May 12, 2020                           ________________________________
21                                                   Hon. Sheri Pym
22                                                   United States Magistrate Judge

23
24
25
26
27
28
                                                16
                                         PROTECTIVE ORDER
     Case 5:19-cv-02456-FMO-SP Document 51 Filed 05/12/20 Page 17 of 17 Page ID #:566




 1                                             EXHIBIT A
                   ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 2
             I, _____________________________ [print or type full name], of
 3
       _________________ [print or type full address], declare under penalty of perjury that I
 4
       have read in its entirety and understand the Stipulated Protective Order that was issued by
 5
       the United States District Court for the Central District of California on [date] in the case
 6
       of Johnson v. Moss Bros. Auto Group, Inc., Case No. 5:19-cv-02456 FMO (SPx). I agree
 7
       to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 8
       understand and acknowledge that failure to so comply could expose me to sanctions and
 9
       punishment in the nature of contempt. I solemnly promise that I will not disclose in any
10
       manner any information or item that is subject to this Stipulated Protective Order to any
11
       person or entity except in strict compliance with the provisions of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the
13
       Central District of California for the purpose of enforcing the terms of this Stipulated
14
       Protective Order, even if such enforcement proceedings occur after termination of this
15
       Action.
16
             I hereby appoint __________________________ [print or type full name] of
17
       _______________________________________ [print or type full address and telephone
18
       number] as my California agent for service of process in connection with this action or any
19
       proceedings related to enforcement of this Stipulated Protective Order.
20
21
       Date: ______________________________________
22
       City and State where sworn and signed: _________________________________
23
24
       Printed name: _______________________________
25
26
       Signature: __________________________________
27
28
                                                17
                                         PROTECTIVE ORDER
